


Exhibit 10.12

 

ESOP LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”), dated December 19, 2016, is entered into
by and between Broadway Financial Corporation, a Delaware corporation
(“Lender”), and Nicholas L. Saakvitne (the “Trustee”) as trustee for the
Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust (the
“Borrower”).

 

RECITALS

 

The Lender owns all of the outstanding capital stock of Broadway Federal Bank,
f.s.b., a federal savings bank (“BFB”).  BFB has adopted an employee ownership
plan (the “ESOP”) to purchase and hold shares of voting common stock of the
Lender on behalf of eligible employees of BFB and its affiliates and the
Borrower is a trust established in connection with implementation of the ESOP. 
The ESOP is intended to qualify as an employee stock ownership plan under
section 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Section 407(d)(6) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).  The ESOP provides that the ESOP may obtain loans to
purchase shares of the Lender’s stock.  It is intended that the loan made
pursuant to this Agreement shall qualify for an exemption under
Section 4975(d) of the Code from being prohibited transactions under
Section 4975(c) of the Code.

 

The Lender is willing to lend and the Borrower is willing to borrow
$1,176,200.00 (the “Principal Amount”) in order to finance the Borrower’s
purchase of 739,748 shares of Lender’s voting common stock.  The undersigned
therefore agree to the following:

 

ARTICLE 1
 THE ESOP LOAN

 

1.1                            Subject to the terms set forth herein, the Lender
agrees to lend to the Borrower the Principal Amount (the “Loan”).

 

1.2                            The Borrower hereby agrees that it will use the
entire proceeds of the Loan to acquire Lender’s voting common stock pursuant to
the Securities Purchase Agreement by and among Borrower, the U.S. Department of
the Treasury and certain other persons (as amended, restated, modified or
supplemented from time to time, the “Purchase Agreement”).  If for any reason
such purchases cannot be effected pursuant to the terms of the Purchase
Agreement, the Borrower must make a principal prepayment of the Loan with all
such unused proceeds.

 

1.3                            The Borrower’s indebtedness is evidenced by a
Promissory Note of even date (as amended, restated, modified or supplemented
from time to time, the “Note”) in the form attached hereto as Exhibit A.

 

1.4                            Interest shall accrue on the balance of unpaid
principal as provided in the Note from the date thereof until all such principal
and interest accrued thereon is paid in full.  The Note will mature, and all
unpaid principal and interest accrued thereon shall be paid in full, on
December 19, 2036.

 

1

--------------------------------------------------------------------------------


 

1.5                            To secure payment of the Promissory Note, the
Borrower is granting the Lender a security interest concurrently herewith in the
shares purchased with proceeds of the Loan pursuant to the ESOP Pledge Agreement
in the form attached hereto as Exhibit B (as amended, restated, modified or
supplemented from time to time, the “Pledge Agreement”).

 

1.6                            The Borrower shall make principal and interest
payments to the Lender according to the terms of the Note.  The date and amount
of each payment of principal or interest shall be entered on the schedule to the
Note.

 

1.7                            The Lender agrees to make, or cause to be made by
BFB, contributions to the ESOP in cash or by cancellation of indebtedness from
time to time and in amounts sufficient to permit the Borrower to make timely
repayments of principal and interest due under the terms of the Note.  Subject
to the preceding sentence, the amount and timing of such contribution(s) shall
be in the sole discretion of the Lender.  The Lender shall not be required to
make contributions to the ESOP in amounts in excess of the limitations under
Sections 404(a) and 415(c) of the Code.  The Borrower agrees that so long as any
interest or principal amount remains payable pursuant to the Loan, the Borrower
will use all cash contributions, earnings thereon and cash dividends received by
the ESOP on shares of the Lender’s voting common stock to make payments on the
Loan.  The Borrower’s obligation to make payments on the Loan is limited to the
excess of the aggregate of such contributions, earnings and dividends over prior
Loan payments.  The Lender shall have no recourse against the Borrower’s assets
other than such contributions, the shares of Lender’s voting common stock then
pledged under the Pledge Agreement, earnings attributable to such voting common
stock and the investment of such contributions.

 

1.8                            The Borrower may prepay principal or interest
without premium or penalty.  Any such prepayment shall be applied to the
principal installments in the inverse order of maturities.

 

1.9                            The ESOP may elect to apply the proceeds from the
sale of any Shares remaining subject to pledge to pay principal and interest due
on the Loan in the event of the termination of the ESOP or if the ESOP ceases to
be an employee stock ownership plan under Section 4975(e)(7) of the Code.

 

ARTICLE 2
 Representations and Warranties of Borrower

 

The Borrower hereby makes the following representations and warranties:

 

2.1                            The Borrower has duly authorized the execution,
delivery and performance of this Agreement, the Note, and the Pledge Agreement
and any other documents in connection with the Loan. These documents that have
been or will be executed and delivered pursuant to this Agreement constitute
valid, binding obligations of the ESOP, each enforceable according to its terms.

 

2.2                            The Borrower is an employee stock ownership plan
established by the BFB and has all requisite power and authority, as described
in the plan document for the ESOP, to execute, deliver and perform its
obligations under this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.3                            All of the proceeds of the Loan will be used by
the Trustee to purchase for the ESOP shares of “employer securities” as defined
in Section 409(1) of the Code, subject to Section 1.3 above.

 

2.4                            This Agreement is executed by Nicholas L.
Saakvitne solely in his capacity as Trustee of the Broadway Federal Bank, F.S.B.
Employee Stock Ownership Plan pursuant to directions from the ESOP and not in
his individual capacity.

 

2.5                            No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the execution, delivery and performance of this Agreement.

 

ARTICLE 3
 Lender Representations and Warranties

 

The Lender hereby makes the following representations and warranties:

 

3.1                            The Lender is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

 

3.2                            The Lender has all requisite power and authority
to deliver and perform its obligations under this Agreement. The Lender has
taken all corporate action necessary to establish the ESOP and to authorize this
Agreement. This Agreement has been duly executed and delivered by the Lender and
is a legal, valid and binding obligation of the Lender.

 

3.3                            Neither the execution of this Agreement nor the
fulfillment of any of the Lender’s obligations under this Agreement will
conflict with or result in a breach or violation of or constitute any default
under any  rule, law, regulation, judgement or order applicable to the Lender or
any contract or agreement of the Lender.

 

ARTICLE 4
 Event of Default

 

4.1                            As used in this Agreement, the term “Event of
Default” shall mean a failure of  the Borrower  to make any installment of
principal or interest due under the Note within ten (10) days after receipt of
written notice of non-payment from the Lender.

 

4.2                            The Lender shall have all rights and remedies
afforded a secured party, and all other rights and remedies available, under the
Uniform Commercial Code in effect in the State of California (the “UCC”) or
under other applicable law, all of which (i) shall be cumulative, but shall be
subject to all limitations set forth herein, in the Pledge Agreement, in the
Note, under Section 4975 of the Code, or under any applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, and (ii) may be
exercised with or, if allowed by law, without notice to the Borrower. 
Notwithstanding anything herein or in the Pledge Agreement to the contrary, the
value of the Borrower’s assets transferred to the Lender following an Event of
Default in satisfaction of the due and unpaid amount of the Loan shall not
exceed the amount in default.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 5
 Miscellaneous

 

5.1                            No amendment or waiver of any provision of the
Agreement shall be effective unless set forth in an instrument in writing and
signed by both parties to this Agreement.

 

5.2                            No delay or omission of Lender in exercising any
right or remedy under this Agreement shall impair such right or remedy or be
construed to be a waiver of any default or  an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude other
or further exercise thereof or the exercise of any other right or remedy, and no
waiver, amendment or other variation of the terms, conditions or provisions of
this Agreement whatsoever shall be valid unless in writing signed by the Lender,
and then only to the extent specifically set forth in such writing. All rights
and remedies described in this Agreement, the Note or other Loan documents shall
be cumulative and all shall be available to the Lender until all terms of the
Loan  have been satisfied.

 

5.3                            This Agreement, the Purchase Agreement, the
Pledge Agreement and the Note, including the exhibits and schedules hereto or
thereto, constitute the entire agreement between the parties hereto with respect
to the Loan and supersedes any and all representations, warranties, agreements
or undertakings heretofore or contemporaneously made that are not set forth
herein, in the Note or in such other agreements.

 

5.4                            This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors or assigns.  The
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Lender, and any purported
assignment without such consent shall be null and void.

 

5.5                            All provisions hereof shall be construed so as to
maintain (a) the ESOP as a tax-qualified, leveraged employee stock ownership
plan under Section 401(a) and 4975(e)(7) of the Code, and (b) the Loan as an
exempt loan under Section 54.4975-7(b) of the Treasury Regulations and as
described in Department of Labor Regulation Section 2550.408b-3.

 

5.6                            Any notice, consent, approval or directions
required or permitted to be given hereunder shall be in writing and shall be
deemed duly given and received upon personal delivery to the addressee stated
below or if mailed, forty-eight (48) hours after deposit in the United States
Mail, with first class postage prepaid and addressed as required below:

 

LENDER:

Broadway Financial Corporation

5055 Wilshire Boulevard, Suite 500

Los Angeles, California 90010

Attention:  Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

BORROWER:

Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust

c/o Nicholas L. Saakvitne, as Trustee

11900 W. Olympic Boulevard, Suite 410

Los Angeles, California 90064

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this ESOP Loan Agreement as of the
date first above written.

 

 

 

LENDER:

 

 

 

Broadway Financial Corporation

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

President/CEO

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust

 

 

By:

/s/ Nicholas L. Saakvitne

 

 

Name: Nicholas L. Saakvitne

 

Title: Trustee

 

 

 

 

 

ESOP Loan Agreement

 

--------------------------------------------------------------------------------

 

ESOP PLEDGE AGREEMENT

 

This ESOP Pledge Agreement (the “Pledge Agreement”) dated December 19, 2016 is
entered into by and between Broadway Financial Corporation, a Delaware
corporation (the “Lender”), and Nicholas L. Saakvitne (the “Trustee”) as trustee
for the Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust (the
“Borrower”).

 

RECITALS

 

The Lender owns all of the outstanding capital stock of Broadway Federal Bank,
f.s.b., a federal savings bank (“BFB”).  BFB has adopted an employee stock
ownership plan (the “ESOP”) to purchase and hold shares of voting common stock
of the Lender on behalf of eligible employees of BFB and its affiliates and the
Borrower is a trust established in connection with implementation of the ESOP. 
The ESOP is intended to qualify as an employee stock ownership plan under
section 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Section 407(d)(6) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).  The ESOP provides that the ESOP may obtain loans to
purchase shares of Lender’s stock.

 

In accordance with the terms and conditions of the ESOP Loan Agreement of even
date herewith (as amended, restated or modified from time to time, the “Loan
Agreement”) and the Promissory Note of even date herewith (as amended, restated,
modified or supplemented from time to time, the “Note”), the Borrower desires to
purchase securities with the proceeds of a loan from the Lender (the “Loan”). 
Under the Loan Agreement, Borrower agrees to borrow and Lender agrees to lend
$1,176,200.00 to purchase shares of voting common stock of the Lender (the
“Shares”).

 

AGREEMENT

 

1.                          Pledge and Grant of Security Interest.

 

In consideration of the Lender making the Loan to the Borrower for the purchase
of Shares, and as security for the Note and for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Borrower hereby
pledges and grants to the Lender a first priority security interest in all of
the Borrower’s right, title and interest in and to the following (the
“Collateral”) for the full performance and payment of the Secured Obligations
(as defined below): (i) the Shares and all dividends or other distributions on
or attributable to the Shares; (ii) all contributions made to the ESOP; and
(iii) all earnings received from investment of such contributions.  The Borrower
hereby transfers to the Lender all of the Borrower’s right, title and interest
in and to the Collateral, and agrees to transfer the Borrower’s right, title and
interest in all future Collateral to the Lender, to be held in the physical
possession of the Lender or, in the case of the Shares or of any other
certificated or uncertificated shares of stock or other securities that may be
included in the Collateral from time to time, registered in the name of the
Lender, as pledgee and holder of a security interest granted pursuant to this
Pledge Agreement, upon the terms and conditions set forth in this Pledge
Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                          Obligations Secured.

 

The pledge of the Collateral hereunder secures the full payment and performance
of all of the Borrower’s present and future obligations, duties and liabilities
under the Note, this Pledge Agreement and the Loan Agreement and all renewals,
extensions, modifications and notations thereof (collectively, the “Secured
Obligations”).

 

3.                          Borrower Covenants.

 

Until this Pledge Agreement is terminated, the Borrower shall:

 

3.1                            Deliver to the Lender all Collateral purchased
with Loan proceeds.

 

3.2                            Not create, incur or suffer to exist any lien,
encumbrance or security interest against the Collateral except the security
interest created by this Pledge Agreement.

 

4.                          Borrower Representations and Warranties.

 

The Borrower represents and warrants that:

 

4.1                            The Borrower on the date hereof is, and at all
times hereafter shall be, the sole legal, record and beneficial owner of the
Collateral free and clear of all liens, claims, charges, restrictions,
encumbrances, and rights of others (collectively, “Liens”), other than Liens in
favor of the Lender and restrictions on transfer under applicable federal and
state securities laws, the articles of incorporation of Lender and any
agreements among stockholders relating to the Shares (collectively, “Permitted
Liens”).  The Borrower shall maintain, preserve and defend the title to the
Collateral and the lien of the Lender thereon against the claim of any other
person.  The Borrower will not, without the prior written consent of the Lender
sell, transfer, assign or otherwise dispose of, or grant any option or warrant
with respect to, any of the Collateral.  If any Collateral is sold, transferred,
assigned or otherwise disposed of in violation of this Section 4, the security
interest of the Lender shall continue in the Collateral notwithstanding such
sale, transfer, assignment or other disposition, and the Borrower will deliver
any proceeds thereof to the Lender to be held as Collateral hereunder.

 

4.2                            This Pledge Agreement creates a valid and
perfected first priority security interest in the Collateral, securing the full
payment and performance of all of the Secured Obligations.

 

4.3                            The execution, delivery and performance of this
Pledge Agreement (including without limitation the pledge of the Collateral and
foreclosure by the Lender on the Collateral) do not and will not conflict with,
constitute a default under, or result in the creation of a Lien on any
Collateral under, any agreement, instrument, judgment, order, writ or decree to
which the Borrower is a party or by which the Borrower or the Collateral is
bound.

 

4.4                            No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the execution, delivery and performance of this Pledge Agreement
(including without limitation the pledge of the Collateral

 

2

--------------------------------------------------------------------------------


 

and foreclosure by the Lender on the Collateral), or for the exercise by the
Lender of the voting and other rights provided for in this Pledge Agreement.

 

4.5                            All certificates representing or evidencing the
Collateral in existence on the date hereof have been delivered to the Lender in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and (assuming continuing
possession by the Lender of all such Collateral) the Lender has a perfected
First Priority security interest therein.

 

4.6                            The Lender has a perfected first priority
security interest in all Collateral that consists of uncertificated securities
pledged by Borrower hereunder.

 

4.7                            On the date hereof all financing statements,
agreements, instruments and other documents necessary to perfect the security
interest granted by the Borrower to the Lender in respect of the Collateral have
been delivered to the Lender in completed and, to the extent necessary or
appropriate, duly executed form for filing in each governmental, municipal or
other office required by law to perfect, continue and maintain a valid,
enforceable, first priority security interest in the Collateral as provided
herein.

 

4.8                            This Agreement is effective to create in favor of
the Lender, a legal, valid and enforceable security interest in the Collateral
and the proceeds thereof.  All filings and other actions necessary or
appropriate to perfect the security interest in the Collateral granted by the
Borrower hereunder have been duly made or taken and are in full force and
effect; and such security interest is first priority.

 

4.9                            The Borrower is a trust organized in accordance
with the laws of the State of California.  The Borrower’s legal name is
“Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust” and its
chief executive office or principal place of business is located at 5055
Wilshire Boulevard Suite 500, Los Angeles, California 90010.  Trustee’s legal
name is Nicholas L. Saakvitne and his principal place of business is 11900 W.
Olympic Boulevard, Suite 410, Los Angeles, California 90064.

 

5.                          Borrower Authorization of Financing Statements.

 

The Borrower hereby irrevocably authorizes the Lender at any time and from time
to time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral where permitted by law. The Borrower agrees
to provide all necessary information related to such filings to the Lender
promptly upon request by the Lender.

 

6.                          Lender Agreements.

 

The Lender agrees as follows:

 

6.1                            Except upon the occurrence of an Event of Default
(as defined in the Loan Agreement), the Lender shall not sell, exchange or
otherwise dispose of any of the Collateral without the prior consent of the
Borrower, which consent shall not be withheld unreasonably.

 

3

--------------------------------------------------------------------------------


 

6.2                            Within ten (10) days after each annual payment of
principal under the Loan, the Lender shall release a number of the Shares held
hereunder as provided in this Section 6.2.  The number of Shares to be released
shall be calculated by multiplying the number of Shares held by the Lender
immediately before the release by a fraction the numerator of which is the
amount of the principal and interest payment paid for the year and the
denominator of which is the sum of the numerator and the principal and interest
to be paid for all future years of the Loan, using for this purpose the rate of
interest in effect for the Loan as of the end of the most recent plan year of
the ESOP.

 

7.                          Voting of Shares.

 

So long as no Event of Default has occurred and is continuing, the Borrower
shall have the right to vote the Shares, grant or withhold consent, or exercise
any other right or privilege with respect to the Shares allowed under the
Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan (the “Plan
Document”) for any purpose not inconsistent with the terms of this Pledge
Agreement, the Loan Agreement or the Note, provided that the Borrower shall not
exercise or shall refrain from exercising any of those rights if, in the
judgment of the Lender, such action would have a material adverse effect on the
value of the Collateral or any part thereof.  After the occurrence and during
the continuation of an Event of Default, all voting and other consensual rights
pertaining to any or all of the Collateral shall automatically become vested in
the Lender, which shall then have the sole right and authority to exercise such
rights.

 

8.                          Effects of Default.

 

Upon the occurrence and during the continuation of an Event of Default:

 

8.1                            The Lender shall have all rights and remedies
afforded a secured party and all other rights and remedies available under the
Uniform Commercial Code in effect in the State of California (the “UCC”) at that
time or under other applicable law, all of which shall be cumulative, but
subject to all limitations set forth herein, in the Loan Agreement or in the
Note, or under Section 4975 of the Code, or under the Employee Retirement Income
Security Act of 1974, as amended, all of which may be exercised with or, if
allowed by law, without notice to the Borrower.  Notwithstanding anything herein
or in the Loan Agreement to the contrary, the value of the Borrower’s assets
that may be transferred to the Lender in satisfaction of the Loan upon an Event
of Default shall not exceed the amount of the default.

 

8.2                            The Lender shall have the right at any time after
the occurrence of an Event of Default to sell or otherwise convert to cash,
including sale to the Lender in exchange for cancellation of indebtedness due
under the Loan, all or any portion of the Shares remaining subject to pledge,
provided that such Shares may be so applied only in an amount necessary to cure
the Event of Default.

 

8.3                            The Borrower authorizes the Lender without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Note from time to time to: (i) exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as Lender in its discretion may
determine.

 

4

--------------------------------------------------------------------------------


 

8.4                            The powers conferred on the Lender under this
Pledge Agreement are solely to protect its interests in the Collateral and shall
not impose on it any duty to exercise such powers. Except as provided in
Section 9-207 of the Uniform Commercial Code in effect in the State of
California (the “UCC”), the Lender shall have no duty with respect to the
Collateral or any responsibility for taking any necessary steps to preserve
rights against any persons with respect to any of the Collateral.

 

8.5                            In any sale of any of the Collateral after an
Event of Default shall have occurred, the Lender is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to avoid violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers or further restrict such
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain such
required approval of the sale or of the purchase by any governmental regulatory
authority or official, and the Borrower further agrees that such compliance
shall not result in such sale’s being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Lender be liable or
accountable to the Borrower for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction. 
The Borrower acknowledges and agrees that in order to protect the Lender’s
interest it may be necessary to sell the Collateral at a price less than the
maximum price attainable if a sale were delayed or were made in another manner,
such as a registered public offering under the Securities Act of 1933.  The
Borrower has no objection to sale in such a manner and agrees that the Lender
shall have no obligation to obtain the maximum possible price for the
Collateral.  To the maximum extent permitted by applicable law, the Lender may
be the purchaser of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
or private sale, to use and apply all or any part of the Obligations as a credit
on account of the purchase price of any Collateral payable at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of the Borrower, and the Borrower hereby waives (to
the extent permitted by law) all rights of redemption, stay, or appraisal that
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Borrower acknowledges and agrees
that if the Lender is the only purchaser at any such sale, then a good faith
determination of the then current fair market value of the Collateral by the
board of directors of the Lender shall be deemed a commercially reasonable
purchase price for the Collateral.

 

9.                          Taxes.

 

The Borrower agrees to pay when due all taxes, charges, Liens and assessments
(“Taxes”) against the Collateral, unless being contested in good faith by
appropriate proceedings diligently conducted and against which adequate reserves
have been established and evidenced to the satisfaction of the Lender, and
provided that all enforcement proceedings in the nature of levy or foreclosure
against the Collateral are effectively stayed.  If the Borrower fails to pay
Taxes or to perform any obligation pursuant to the Loan Agreement, this Pledge
Agreement or the Note, the Lender may perform, or cause to be performed, that
obligation, but shall not have

 

5

--------------------------------------------------------------------------------


 

any obligation to do so.  All amounts paid and expenses incurred by the Lender
in connection with the exercise of its rights under this Section 9 shall be
payable by the Borrower as provided in Section 11.

 

10.                  Waivers by Borrower.

 

The Borrower waives to the extent permitted by applicable law (a) any right to
require the Lender to (i) proceed against any person or entity, (ii) proceed
against or exhaust any Collateral or other collateral for the Secured
Obligations, or (iii) pursue any other remedy in its power, (b) any defense
arising by reason of any disability or other defense of any other person, or by
reason of the cessation from any cause whatsoever of the liability of any other
person or entity, (c) any right of subrogation, and (d) any right to enforce any
remedy which the Lender now has or may hereafter have against any other person
and any benefit of and any right to participate in any collateral or security
whatsoever now or hereafter held by the Lender.  The Lender shall not be under
any duty or obligation whatsoever to make or give any presentments, demands for
performances, notices of nonperformance, protests, notice of protest or notice
of dishonor in connection with any obligations or evidences of indebtedness held
hereby as Collateral, or in connection with any obligations or evidences of
indebtedness which constitute in whole or in part the Secured Obligations
hereunder.

 

11.                  Security Interest Absolute.

 

All rights and security interests of the Lender, and all obligations of the
Borrower, under this Pledge Agreement shall be absolute and unconditional
irrespective of:  (i) any lack of validity or enforceability of either of the
Notes or any other agreement or instrument relating to it or the Secured
Obligations; (ii) any change in the time, manner, or place of payment of, or in
any other term of, any of the Secured Obligations, or any other amendment or
waiver of or consent to any departure from either of the Notes or any other
agreement or instrument relating to it or to the Secured Obligations; (iii) any
exchange, release, or non-perfection of any other collateral, or any release,
amendment, or waiver of any of the Secured Obligations; or (iv) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower in respect of the Secured Obligations or of this
Pledge Agreement.

 

12.                  Reinstatement.

 

The security interest in the Collateral granted in or pursuant to this Pledge
Agreement and the other provisions of this Pledge Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Secured Obligations is rescinded or must otherwise be returned by
Lender or is repaid by Lender in whole or in part in good faith settlement of a
pending or threatened claim, whether upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, and whether as a “voidable
preference,” “fraudulent conveyance” or otherwise, all as though such payment
had not been made.  This Section 13 shall survive repayment of all of the
Secured Obligations and the termination or expiration of this Pledge Agreement
in any manner.

 

6

--------------------------------------------------------------------------------


 

13.                  Further Assurances.

 

The Borrower agrees that at any time and from time to time, at the Borrower’s
expense, the Borrower will promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Lender may request, in order to perfect, protect, confirm or assure
any security interest granted or purported to be granted by this Pledge
Agreement or to enable the Lender to exercise and enforce its rights and
remedies under this Pledge Agreement with respect to any Collateral, including
without limitation executing and delivering, and authorizing the Lender to
execute, deliver and/or file, additional conveyances, assignments, financing
statements, control agreements, documents, certificates, stock powers,
agreements and instruments.

 

14.                  Power of Attorney.

 

The Borrower hereby irrevocably appoints the Lender as the Borrower’s
attorney-in-fact, with full authority in the place and stead of the Borrower and
in the name of the Borrower, the Lender or otherwise, from time to time at the
Lender’s discretion, to take any action and to execute any instrument that
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this Pledge, including: (i) upon the occurrence and during the continuance of an
Event of Default, to receive, indorse, and collect all instruments made payable
to the Borrower representing any dividend, interest payment or other
distribution in respect of the Collateral or any part thereof to the extent
permitted hereunder and to give full discharge for the same and to execute and
file governmental notifications and reporting forms; (ii) to enter into any
control agreements the Lender deems necessary; or (iii) to arrange for the
transfer of the Collateral on the books of the Lender or any other Person to the
name of the Lender or to the name of the Lender’s nominee.  In addition to the
designation of the Lender as the Borrower’s attorney-in-fact pursuant to this
Section 15.1, the Borrower hereby irrevocably appoints the Lender as the
Borrower’s agent and attorney-in-fact to make, execute and deliver any and all
documents and writings which may be necessary or appropriate for approval of, or
be required by, any regulatory authority located in any city, county, state or
country where the Borrower engages in business, in order to transfer or to more
effectively transfer any of the Collateral or otherwise enforce the Lender’s
rights hereunder.

 

15.                  No Implied Waiver.

 

No failure to exercise, delay in exercising or partial exercise of any right or
remedy hereunder shall operate as a waiver of any provision of this Pledge
Agreement.  No waiver of any provision of this Pledge Agreement shall operate as
a waiver of any other provision (whether or not similar), nor shall it operate
as a continuing waiver, unless so provided in writing by the waiving party.

 

16.                  Governing Law.

 

This Pledge Agreement and the rights and obligations of the parties hereunder
shall be governed by and construed under the laws of the State of California,
without regard to choice of law or conflicts of law provisions.

 

7

--------------------------------------------------------------------------------


 

17.                  Entire Agreement.

 

This Pledge Agreement, the Loan Agreement and the Note, including the exhibits
and schedules thereto, constitute the entire agreement of the parties with
respect to the subject matter hereof, and supersede any and all prior or
contemporaneous agreements, understandings or representations between the
parties with respect thereto that are not set forth or specifically referred to
herein, in the Loan Agreement or in the Note.

 

18.                  Successors and Assigns.

 

This Pledge Agreement, and any consents or stipulations hereunder, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

19.                  Notices.

 

All notices required or permitted hereunder shall be in writing and shall be
delivered in accordance with the Loan Agreement.

 

20.                  Severability.

 

If any provision of this Pledge Agreement is declared illegal, invalid or
unenforceable in any jurisdiction, such declaration shall not affect the
legality, validity or enforceability of the remainder of this Pledge Agreement
in such jurisdiction, or of the entirety of this Pledge Agreement in any other
jurisdiction.

 

21.                  Amendment.

 

21.1                    This Pledge Agreement may be modified, amended or
terminated, and any provision hereof waived, either generally or in a particular
instance and either retroactively or prospectively, only by a writing signed by
the Lender and the Borrower.

 

22.                  Assignment.

 

The Borrower may not assign or transfer any of its rights or obligations under
this Pledge Agreement without the prior written consent of the Lender, and any
purported assignment without such consent shall be null and void.

 

23.                  Headings; Counterparts.

 

The headings used in this Pledge Agreement are for convenience only and are not
to be considered in construing this Pledge Agreement.  This Pledge Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute a single instrument. 
Facsimile signatures hereto shall be valid.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Pledge Agreement as of
the date first above written.

 

 

 

BORROWER:

 

 

 

Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust

 

 

 

By:

/s/ Nicholas L. Saakvitne

 

Name:

Nicholas L. Saakvitne

 

Title:

Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

Broadway Financial Corporation

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name:

Wayne-Kent A. Bradshaw

 

Title:

President/CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESOP Pledge Agreement

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

$1,176,200.00

 

December 19, 2016

 

For value received, Nicholas L. Saakvitne (the “Trustee”) as trustee for the
Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust (the
“Borrower”) promises to pay to the order of Broadway Financial Corporation, a
Delaware corporation (the “Lender”), at 5055 Wilshire Boulevard Suite, 500, Los
Angeles, California, 90010 or at such other place as the holder of this
Promissory Note (“Note”) may designate, the principal sum of One Million One
Hundred Seventy-Six Thousand and Two Hundred Dollars ($1,176,200.00) with
interest thereon as provided in this Note.

 

This Note shall bear interest from the date made at the applicable federal rate
(the “AFR”) set forth in Table 1 of the Applicable Federal Rate Rulings of the
Internal Revenue Service, or any successor publication (the “Applicable Federal
Rate”) established and adjusted from time to time as provided herein.  Interest
shall be compounded annually as of September 15 each year.  Due and unpaid
interest shall bear interest in the same manner as principal.

 

Principal is payable in annual installments on September 15th of each year
beginning September 15, 2017 in an amount equal to the unpaid principal balance
divided by the number of years remaining until maturity of this Note on
December 19, 2036, when the entire unpaid principal balance shall be due and
payable.  Interest on unpaid principal shall be paid annually on
September 15th concurrently with such principal installments.  The maturity of
this Note is not subject to acceleration by the Lender.

 

Payments shall be applied first to interest then accrued and the remainder to
principal, whereupon interest shall cease to accrue on the principal so paid. 
Principal and interest shall be payable in lawful money of the United States of
America.

 

This Note evidences the indebtedness incurred by the Borrower to the Lender
under the ESOP Loan Agreement, dated December 19, 2016, by and between the
Borrower and the Lender (as amended, restated, modified or supplemented from
time to time, the “Loan Agreement”) the terms of which are made a part hereof.

 

This Note may be prepaid in whole or in part at any time, without premium or
penalty.  Partial prepayments shall be applied in inverse order of maturity.

 

Except as otherwise provided in the Loan Agreement, payments of principal and
interest hereunder shall be made by the Borrower only from cash contributions
(or contributions in the form of cancellation of indebtedness), from any
earnings attributable to such contributions and from any cash dividends paid on
the shares of common stock of the Lender purchased with the proceeds of the loan
evidenced hereby.  The Lender’s recourse against the Borrower is limited as
provided in Section 1.8 of the Loan Agreement.

 

All obligations of Borrower, and all rights, powers and remedies of the Lender,
expressed herein shall be in addition to, and not in limitation of, those
provided by law or in the Loan Agreement, Pledge Agreement.

 

1

--------------------------------------------------------------------------------


 

This Note is secured by a pledge of stock under the Pledge Agreement.

 

This Note is governed by the laws of the State of California, except to the
extent preempted by federal laws.

 

Borrower waives presentment, demand, protest and notice of every kind in
connection with the enforcement and collection of this Note.

 

This Note, together with the Purchase Agreement, the Loan Agreement, the Pledge
Agreement and any documents delivered pursuant hereto or thereto, constitute the
full and complete understanding and agreement of the parties hereto with respect
to the subject matter hereof, and supersede any prior agreements between such
parties with respect thereto.  If any provision of this Note is declared
illegal, invalid or unenforceable in any jurisdiction, such declaration shall
not affect the legality, validity or enforceability of the remainder of this
Note in such jurisdiction, or of the entirety of this Note in any other
jurisdiction.

 

This Note, and any consents or stipulations hereunder, shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  The Borrower may not assign or transfer any of its rights or
obligations under this Note without the prior written consent of the Lender, and
any purported assignment without such consent shall be null and void.

 

The Trustee has executed this Note solely in his capacity as Trustee of the
Borrower and not in his individual capacity, and no personal liabilities or
responsibilities are assumed by, or shall at any time be asserted against, the
Trustee in his individual capacity, under or with respect to this Note, the Loan
Agreement or the Pledge Agreement referred to herein.

 

BORROWER:

 

Broadway Federal Bank, f.s.b. Employee Stock Ownership Plan Trust

 

By:

/s/ Nicholas L. Saakvitne

 

Name:

Nicholas L. Saakvitne

 

Title:

Trustee

 

 

2

--------------------------------------------------------------------------------
